Citation Nr: 0425723	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  95-16 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than October 21, 
1993, for a compensable rating for low back strain.

2.  Entitlement to an evaluation in excess of 40 percent for 
low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to February 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision of the Department 
of Veterans Affairs (VA) regional office in Oakland, 
California, that increased the veteran's rating for his 
service-connected back disability to 20 percent disabling, 
effective October 21, 1993.  In a February 1999 decision, the 
RO increased the rating to 40 percent disabling, also 
effective October 21, 1993.  

The record shows that the veteran was scheduled to attend a 
Board hearing at the RO in July 2004 pursuant to his request 
for such a hearing, but he failed to report to the hearing.

The issue of entitlement to an evaluation in excess of 40 
percent for a low back disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It is factually ascertainable that from October 21, 1992, to 
October 21, 1993, the veteran's service-connected back 
disability was manifested by characteristic pain on motion.


CONCLUSION OF LAW

The criteria for an earlier effective date of October 21, 
1992, to October 21, 1993, for the assignment of a 
compensable, 10 percent, rating for the veteran's service-
connected back disability is granted.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400(o), 4.71a, 
Diagnostic Code 5295 (1995).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, at the time of the adverse rating decision 
in May 1994, VCAA had not yet been enacted.  Only after that 
rating action was promulgated was VCAA signed into law.  
Thereafter, the RO did furnish VCAA notice to the veteran in 
May 2003.    

It was impossible in this case to furnish VCAA notice prior 
to the RO decision on appeal because VCAA had not yet been 
enacted.  Nonetheless, because the VCAA notice in this case 
was not provided to the appellant prior to the adverse RO 
decision on appeal, it can be argued that the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  Nonetheless, all the 
VCAA requires is that the duty to notify is satisfied, and 
that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In a July 2003 letter as well as the March 1995 
statement of the case, and September 1995, February 1999, May 
2003 and January 2004 supplemental statements of the case, 
the RO informed the appellant of the applicable laws and 
regulations including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In the July 2003 
letter, VA informed the appellant that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his earlier effective date claim, 
including medical records that the veteran identified.  In 
this regard, the RO made numerous attempts to obtain the 
veteran's Social Security Administration (SSA) records based 
on his assertion that he filed a claim with SSA.  However, in 
January 2004, SSA informed the RO that it had already 
exhausted all sources and could not locate the records.  
Accordingly, the Board finds that it has made sufficient 
attempts to obtain this evidence in compliance with VA's duty 
to assist.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  In addition, the appellant was 
afforded the opportunity to attend a hearing, but failed to 
report to the hearing.  He was also afforded VA examinations 
that he did attend.  The appellant has not indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim for an earlier effective date that 
has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
respect to the earlier effective date claim under 
consideration and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.  

II.  Factual Background

The veteran completed an initial claim for service connection 
for a back disability in February 1976 which the RO received 
in March 1976.  In April 1976, the RO granted service 
connection for back strain and assigned a noncompensable 
rating effective in February 1976.  

In February 1991, the veteran filed a claim for an increased 
rating for his service-connected back disability asserting 
that the disability had worsened.

In April 1991, the RO received private medical records from 
Kaiser Permanente dated from January 1986 through January 
1993 showing treatment for a work-related back injury that 
the veteran sustained in January 1986.  According to these 
records, the veteran last worked as a bus driver and had not 
worked since 1986.  The records show that in January 1986 he 
slipped on some wet steps at work and fell on his left side.  
A magnetic resonance imaging (MRI) was performed in September 
1990 revealing minor disc protrusion at L5-S1.  The veteran's 
diagnoses included contusion left flank with lumbosacral and 
thoracic lumbar sprain and chronic low back pain.  He was 
treated with physical therapy, heat, ultrasound and exercise.

In a May 1991 rating decision, the RO denied a compensable 
rating for the veteran's service-connected back disability.  
The RO attributed the veteran's back disability at that time 
to the 1986 intercurrent work-related injury and found that 
it was unrelated to his service-connected back disability.

A private physical therapy record dated in February 1993 
shows that the veteran had been receiving ultrasound 
treatment and was on an exercise program since December 1992 
for chronic low back pain.  He was noted to be frequently 
limited by rheumatoid arthritis and attendance.  

An August 1993 VA progress note reveals that the veteran's 
movements were very slow and deliberate and difficult to 
determine.  Straight leg raising was negative to 70 degrees 
bilaterally.  The impression given was chronic back pain.

An October 1993 VA medical record shows that the veteran had 
an exacerbation of chronic low back pain and complained of 
low back pain for years.  VA medical records further show 
that the veteran underwent a back management program in 1993.  

On October 21, 1993, the veteran requested an increase in his 
service-connected back disability.  

A December 1993 private medical report from a chiropractor 
shows that the veteran received an initial work up and five 
treatments for his back due to a January 1986 injury when he 
slipped and fell on bus stairs.  The veteran was diagnosed as 
having chronic lumbar sprain/strain causing lumbalgia, 
radicular symptoms into the right lower extremity and 
articular dysfunction of the facet joints.  

A March 1994 VA examination report reflects the veteran's 
complaints of constant back pain with muscle spasms and 
bilateral sciatica.  He was noted on examination to be 
wearing a trapeze back brace.  Findings revealed a mild 
thoracic dextroscoliosis and a mild lumbar levoscoliosis.  
There was mild paraspinous muscle spasm and tenderness.  
Range of motion was noted with pain.  Specific ranges include 
flexion of 75 degrees out of 95 degrees and backward 
extension of 20 degrees out of 35 degrees.  Right flexion was 
28 degrees out of 40 degrees and left flexion was 26 degrees 
out of 40 degrees.  Right rotation was 30 out of 35 degrees 
and left rotation was 30 out of 35 degrees.  Sensory 
examination was normal in the right lower extremity and 
decreased along the lateral aspect of the left thigh and 
calf.  Straight leg raising was 45 degrees in the right and 
45 degrees in the left.  Heel and toe walking was normal 
bilaterally.  Squatting was normal.  The veteran was 
diagnosed as having lumbosacral strain with left L5-S1 
radiculopathy.  An x-ray of the lumbosacral spine revealed no 
significant findings.

In April 1994, the veteran stated that his back pain had been 
ongoing since 1976.

In May 1994, the RO increased the veteran's service-connected 
back disability to a compensable 20 percent rating, effective 
October 21, 1973.

The veteran stated in the October 1994 notice of disagreement 
that he had been disabled and had filed with VA in June 1991.

On file are VA outpatient records dated in 1994 and 1995 
showing that the veteran had been treated for chronic low 
back pain.

During a VA examination in February 1997, the veteran 
reported a gradual worsening of back pain that radiated down 
both legs and into both calves.  He had numbness in the left 
posterior calf and the left buttock.  He said he was unable 
to lift more than 10 pounds.  He was not able to sit more 
than 10 minutes or stand 30 minutes.  He reported difficulty 
bending and twisting.  He said he was unable to do his usual 
job as a bus driver which he had done for 14 years.  On 
examination the veteran was wearing a white wrap and a back 
brace lumbar support.  There was spasm in the paravertebral 
musculature, the right greater than left.  There was 
tenderness in the L5-S1 paravertebral area bilaterally.  
Range of motion of the lumbar spine revealed 85 degrees 
forward flexion, 25 degrees extension, 25 degrees right 
lateral flexion, 25 degrees left lateral flexion, 25 degrees 
right and left lateral rotation.  Straight leg raising was 
positive on the left provoking pain in the back and upper 
posterior leg.  The assessment was degenerative disc disease 
lumbosacral spine.

In February 1999, the RO assigned the veteran a 40 percent 
rating for his service-connected low back disability, 
effective October 21, 1993.

III.  Analysis

The veteran asserts that the effective date for his 
compensable back disability evaluation should date back to 
1991 when he initially filed a claim for an increased rating.

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, the law provides an exception to this 
general rule holding that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if VA receives a 
claim within one year after that date.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(o)(2).

The provisions of 38 U.S.C.A. § 5110(b)(2) (West 2002) refer 
to the date an "application" is received."  'Application' 
is not defined in the statute.  However, in regulations, 
'claim' and 'application' are considered equivalent and are 
defined broadly to include 'a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992) (citing 38 C.F.R. § 3.1(p) (1991)).  

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

In this case, the veteran filed a claim for an increased 
evaluation for his service-connected back disability in 
February 1991, and the RO denied the claim in May 1991.  The 
veteran did not perfect an appeal of the May 1991 decision 
since he did not file a timely substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.302.  In this regard, the record 
shows that the veteran filed a notice of disagreement to the 
May 1991 decision in April 1992.  The RO issued the veteran a 
statement of the case in June 1992, but did not receive a 
substantive appeal until April 1994, which was well after one 
year of the May 1991 decision and sixty days after issuance 
of the June 1992 statement of the case.  Id.  Since the 
veteran was advised of the untimeliness of the substantive 
appeal in a May 1994 letter and given the opportunity to 
appeal this determination (which he did not do), the Board 
does not find that his due process rights have been violated 
in regard to the timeliness issue.  Accordingly, the May 1991 
rating decision is considered final and since new claims for 
an increase may not be adjudicated on the same factual basis 
as existed when the prior final rating decisions were 
entered, the Board must look to claims filed after the May 
1991 decision.  Consequently, the veteran's belief that he is 
entitled to an effective date back to his February 1991 claim 
is not feasible since this date precedes the date of the RO's 
final decision in May 1991.  See 38 U.S.C.A. § 7105(a)-(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 
(2003).  

The earliest evidence on file following the May 1991 rating 
denial that the veteran filed a claim for an increase is his 
October 21, 1993, claim.  In other words, the claims file is 
devoid of any evidence and/or claim that was submitted 
subsequent to the May 1991 rating decision, but prior to the 
October 21, 1993, claim.  Thus, having determined October 21, 
1993, as the pertinent date of the veteran's increased rating 
claim for his back disability following the May 1991 denial, 
the Board must now look to see if there is any evidence on 
file showing that it is factually ascertainable during the 
year preceding the October 1993 claim that his service-
connected back disability met the criteria for a compensable 
rating.  

As a starting point, it is pertinent to note in this case, as 
the RO has aptly pointed out, that the veteran sustained a 
nonservice-connected work-related back injury in 1986 for 
which he sought immediate medical treatment that has been 
ongoing.  Indeed, medical records from 1986 through 1993 duly 
note the 1986 injury.  However, the law provides that if VA 
cannot differentiate the extent of symptoms that are 
attributable to the condition at issue (which, here, is the 
veteran's service-connected back disability), from those that 
are not (his nonservice-connected work-related back injury), 
then VA effectively must presume that all of the symptoms are 
at least partially attributable to service-related causes.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
view of this and the lack of medical evidence differentiating 
between symptoms of the veteran's service-connected back 
disability and nonservice-connected back injury, the Board 
will recognize any additional disability as being part of the 
service connected back condition.

As to the applicable criteria for rating back disabilities, 
the Board recognizes that these criteria have been modified 
twice during the pendency of this appeal.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002), effective September 23, 2002; 
see also 68 Fed. Reg. 51454-51458 (August 27, 2003), 
effective September 26, 2003.  The modified criteria, 
however, are not applicable to the Board's analysis here 
regarding whether the compensable rating assigned to the 
veteran effective October 21, 1993, should be revised to an 
earlier date; that is, the modified criteria may not be 
applied retroactively because these criteria have specified 
effective dates later than the date of this increased rating 
claim.  See VAOPGCPREC 3-2000 (April 10, 2000).

The veteran was initially assigned a compensable, 20 percent, 
rating under the old criteria of Diagnostic Code 5295 for 
lumbosacral strain.  Under this code, a 10 percent rating 
requires characteristic pain on motion.  A 20 percent rating 
requires muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating requires severe impairment; to include listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1995).

Under the old Diagnostic Code 5293 for intervertebral disc 
syndrome, a 20 percent rating is warranted for moderate 
intervertebral disc syndrome with recurring attacks and a 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1995).

When the RO increased the veteran's service-connected back 
disability rating to 40 percent in February 1999, it did so 
under old Diagnostic Code 5293 for intervertebral disc 
syndrome.  As stated above, under this code, a 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  It 
is evident after reviewing the facts in this case that the RO 
assigned the veteran a 40 percent rating under Code 5293 
based on findings from the February 1997 VA examination - 
findings that included the veteran's complaints of radiating 
pain down both legs, as well as positive straight leg raising 
on the left provoking pain in the back and the posterior 
upper leg.  Thus, the RO determined that it was factually 
ascertainable that the veteran met the criteria for a 40 
percent rating for his back disability under Code 5293 for 
intervertebral disc syndrome based on the 1997 findings.  
Notwithstanding the fact that the February 1997 date of 
factual ascertainment for the 40 percent rating under Code 
5293 is later than the October 1993 date of claim, the RO 
nonetheless assigned the veteran the earlier date of claim of 
October 21, 1993, for the 40 percent rating.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Certainly, there is no legal 
basis to warrant an effective date any earlier than the 
October 21, 1993, date of claim for assignment of the 40 
percent rating for the veteran's service-connected back 
disability when considering that the criteria for a 40 
percent rating was not even met until the February 1997 VA 
examination.  Id.  

In view of the fact that the veteran's appeal stems from the 
RO's initial assignment of a 20 percent rating for the 
veteran's service-connected back disability under Code 5295 
(prior to increasing the rating to 40 percent under Code 
5293), the Board has also considered whether the criteria for 
a compensable evaluation under Code 5295 were met at any time 
during the year preceding the October 1993 claim.  In this 
regard, the Board does not find that the criteria for a 20 
percent evaluation were met.  That is, the evidence for the 
year preceding October 1993 does not show muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  However, the evidence does 
show pain during this period.  Specifically, a private 
physical therapy record dated in February 1993 shows that the 
veteran had been receiving treatment of ultrasound and 
exercise since December 1992 for chronic low back pain.  
Also, an August 1993 VA progress note shows that examination 
of the veteran's back revealed movements to be very slow and 
deliberate and difficult to determine.  An impression was 
given of chronic back pain.  Additionally, an October 1993 VA 
medical record shows that the veteran had an exacerbation of 
chronic low back pain and had complained of low back pain for 
years.  In view of this evidence, and resolving all 
reasonable doubt of this matter in the veteran's favor, the 
Board finds that the criteria for a compensable, 10 percent, 
rating under Code 5295 for characteristic pain on motion have 
been met for the year preceding the veteran's October 21, 
1993, claim.  38 C.F.R. § 3.102 (2003).


ORDER

An earlier effective date for a compensable, 10 percent, 
rating for the veteran's service-connected back disability is 
warranted for the period from October 21, 1992, to October 
21, 1993.


REMAND

There appears to be outstanding medical evidence that has 
been identified, but not obtained, that is pertinent to the 
veteran's claim for an increased rating for his service-
connected back disability.  38 U.S.C.A. § 5103A(b).  In this 
regard, the veteran's representative stated in writing in 
August 2004 that the veteran's claims file was incomplete for 
rating purposes based on missing records from the veteran's 
private treating physician, Dr. Seyal, from Kaiser 
Permanente.  This assertion was based on the veteran's report 
during a March 2003 VA examination that Dr. Seyal was still 
his primary care provider and on a showing in the record that 
the last treatment records from Dr. Seyal are dated in 1993.  
Interestingly, the veteran reported during a February 1997 VA 
orthopedic examination that his primary doctor was Dr. Abate 
in Elk Groove, Sacramento.  Since there is only one record on 
file from Dr. Abate, dated in April 1997, it appears that 
there may be additional pertinent records from Dr. Abate that 
should also be considered.  Accordingly, this case must be 
remanded to the RO so that an attempt can be made to obtain 
the updated private medical records from Drs. Seyal and Abate 
regarding the veteran's back disability, as well as any other 
pertinent private medical evidence that the veteran 
identifies.  See 38 U.S.C.A. § 5103A(b).

The veteran's representative also asserted in August 2004 
that the most recent VA examination conducted in March 2003 
is inadequate for rating purposes because the examiner did 
not have the veteran's claims file to review.  Since it is 
not clear from the record whether or not the claims file was 
made available to the examiner prior to his examination, 
clarification regarding this matter should be obtained.  Upon 
obtaining clarification, and in the event that the claims 
file was not made available to the March 2003 examiner, the 
examiner should be given the opportunity to issue an addendum 
opinion based on his review of the veteran's claims file.  In 
the event that this cannot be accomplished, then the veteran 
should be afforded a new examination that includes the 
examiner's review of the veteran's claims file.  38 U.S.C.A. 
§ 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991).

Also, in letters dated in July 2003 and March 2004, the RO 
informed the veteran that it had obtained a copy of his 
Vocational Rehabilitation Folder, U.S. Department of Veterans 
Affairs, through April 8, 1998.  This folder is not presently 
before the Board.  Accordingly, this folder should be 
associated with the veteran's claims file and be considered 
in conjunction with this appeal.  In the event that the RO 
does not grant the benefits sought on appeal and the case is 
returned to the Board, the veteran's vocational 
rehabilitation folder should be included with the claims 
files.  

Based on the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
appellant is expected to provide, and (d) 
the need to submit any pertinent evidence 
in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002); 38 C.F.R. § 3.159.

2.  The RO should take appropriate action 
(including sending the appellant a VA 
Form 21-4142, Authorization and Consent 
to Release Information) to obtain any 
medical evidence not already of record 
concerning the veteran's service-
connected back disability, to include 
obtaining pertinent treatment records 
from Drs. Seylar and Abate.

3.  The veteran's vocational 
rehabilitation folder should be 
associated with the claims file.

4.  (a)  The RO should seek clarification 
regarding whether the March 2003 VA 
examiner had the veteran's claims file to 
review prior to the examination.  If he 
did not, he should be afforded the 
opportunity to review the veteran's 
claims file and issue an addendum opinion 
based on such review.

(b)  If and only if the March 2003 VA 
examiner is unable to review the 
veteran's claims file and issue an 
addendum opinion regarding the severity 
of his service-connected back disability, 
the veteran should be afforded a new VA 
examination.  In the event of a new 
examination, it is imperative that the 
examiner review the veteran's claims file 
prior to the examination.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond. 
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



